Appellant admits in his courteous motion for rehearing that we were correct in our opinion that the witness Ed Harris was an unwilling witness, and, therefore, subject to being asked leading questions by the State, but he insists that in addition to the mere asking of leading questions, that the questions were suggestive, and in and of themselves put before the jury facts which were hurtful and damaging and elicited hurtful and damaging testimony. In the light of the motion we have carefully gone over each of the bills of exceptions, and observe that all of same were qualified at length, and apparently with much care, by the trial judge, and his qualifications are without any exception thereto, and seem to us to fully take care of the propositions contained in appellant's motion for rehearing. We see no benefit from attempting to quote at length from these qualifications. We have *Page 294 
failed to find a single complaint on the part of appellant that does not appear to be satisfactorily explained and met in said qualified bills.
The motion for rehearing is overruled.
Overruled.